Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sakane (20080147270) discloses a vehicle interior environment control system (see the abstract).  The vehicle interior and exterior environment are detected, so that the control system adjusts an environment of the vehicle’s interior (see the summary of the invention

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steven M. Jensen with Reg. No. 42,693 on 03/27/2021.
The application has been amended as follows: 
	In the claimed invention, the limitations of claim 7 is added into independent claim 1 and claim 11, and claim 7 is canceled.  See as below.


detecting, by a controller, an external environmental state of a vehicle when a power is applied to electronic devices of the vehicle; 
comparing, by the controller, the detected external environmental state of the vehicle with a configured reference condition; and 
adjusting, by the controller, an output of the motor for the power window to be a maximum output in response to determining that the external environmental state of the vehicle coincides with the configured reference condition, 
wherein the external environmental state of the vehicle is detected using a rain sensor and an ambient temperature sensor, 
wherein the window is operated at a normal speed, a high speed, or a low speed set by a user in response to determining that the external environmental state of the vehicle does not coincide with the configured reference condition, and 
wherein: 
the normal speed is a reference speed set during vehicle shipping, and if the normal speed is set, the output of the motor for the power window is adjusted by a reference output set during the vehicle shipping;
 the high speed is an increased speed that is greater than the normal speed, and if the high speed is set, the output of the motor for the power window is adjusted to be greater than that set for the normal speed in initial, middle, and last operation sections of the window, and the operation of the window is adjusted so that lengths of the initial and last operation sections are shorter than those set for the normal speed; and

wherein the external environmental state of the vehicle is determined to not coincide with the configured reference condition when an ambient temperature detected by the ambient temperature sensor is a temperature between a maximum set temperature and a minimum set temperature and rain or snow is not detected by the rain sensor.

Claim 7 (Canceled)

Claim 11 (currently amended): An apparatus for controlling a motor for a speed regulator power window, comprising: 
a power window switch configured to be operated for an up or down operation of a window; 
a sensor unit configured to detect a current external environmental state or an environmental condition of a vehicle; 
an input unit configured to receive 

a field-effect transistor (FET) configured to supply an output voltage to a power window motor or to block the output voltage supplied to the power window motor based on the window operation signal output from the controller, wherein the sensor unit includes: a rain sensor configured to detect snow or rain; and an ambient temperature sensor configured to detect an ambient temperature, J. Song U.S. Serial No. 16/186,081 Page 5 of 8 
wherein the window is operated at a normal speed, a high speed, or a low speed set by a user in response to determining that the external environmental state of the vehicle does not coincide with the configured reference condition, and 
wherein: 
the normal speed is a reference speed set during vehicle shipping, and if the normal speed is set, the output of the motor for the power window is adjusted by a reference output set during the vehicle shipping; 
the high speed is an increased speed that is greater than the normal speed, and if the high speed is set, the output of the motor for the power window is adjusted to be greater than that set for the normal speed in initial, middle, and last operation sections of the window, and the operation of the window is adjusted so that lengths of the initial and last operation sections are shorter than those set for the normal speed; and 
the low speed is a decreased speed that is less than the normal speed, and if the low speed is set, the output of the motor for the power window is adjusted to be less than that set for the normal speed in the initial, middle, and last operation sections of the window, and the operation of the window is adjusted so that the lengths of the initial and last operation sections are longer than those set for the normal speed.


Allowable Subject Matter
Claims 1-2, 4-6, 10-11, 13-14 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 1, e.g., "… the normal speed is a reference speed set during vehicle shipping, and if the normal speed is set, the output of the motor for the power window is adjusted by a reference output set during the vehicle shipping; 
the high speed is an increased speed that is greater than the normal speed, and if the high speed is set, the output of the motor for the power window is adjusted to be greater than that set for the normal speed in initial, middle, and last operation sections of the window, and the operation of the window is adjusted so that lengths of the initial and last operation sections areJ. SongU.S. Serial No. 16/186,081Page 4 of 8 shorter than those set for the normal speed; and the low speed is a decreased speed that is less than the normal speed, and if the low speed is set, the output of the motor for the power window is adjusted to be less than that set for the normal speed in the initial, middle, and last operation sections of the window, and the operation of the window is adjusted so that the lengths of the initial and last operation sections are longer than those set for the normal speed. …”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217.  The examiner can normally be reached on M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGA X NGUYEN/Primary Examiner, Art Unit 3662